Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 11, 2017

                                          No. 04-17-00261-CR

                                   IN RE Abelardo G. GONZALEZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

        On April 26, 2017, Relator filed a petition for writ of mandamus complaining the trial
court had refused to rule on several motions. This court abated the mandamus to allow the newly
appointed trial judge time to consider the motions in question. The trial judge filed a response
addressing the various motions, including Relator’s “Motion for Emergency
Injunction/Restraining Order,” which was filed with the trial court on March 7, 2017. Relator
filed an identical motion for injunction with this court on June 22, 2017, which we denied on
July 7, 2017. This court’s order did not dispose of Relator’s motion for injunction filed with the
trial court. Therefore, that motion remains pending before the trial court.

       Accordingly, we ABATE this proceeding for ten days from the date of this order to allow
the appointed judge additional time to consider the Relator’s motion for injunctive relief.
Relator is ORDERED to file in this court either the appropriate motion to dismiss this original
proceeding or an amended petition for writ of mandamus and appendix no later than fourteen
days following the trial court’s ruling on the motion.

           It is so ORDERED on August 11, 2017.

                                                       PER CURIAM



ATTESTED TO: _____________________________
                 Luz Estrada,
                Chief                      Deputy                                                      Clerk

1
  This proceeding arises out of Cause No. 2008CRR-000657-D1, styled State of Texas v. Abelardo Gonzalez,
pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Philip A. Kazen, Jr. presiding.